Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Stephansen et al. (WO 2012/116743) discloses a method involves providing feeds from the sources are multiplexed on multiplexers referenced by common IPPS signal. The internal virtual SFN adapters generate the virtual SFN streams denoting the system specific block structure to be used at remote receiving SFN regions. The TMPs comprise timing information measured relative to 1PPS signals, such that the TMPs have a frequency corresponding to transmission block frequency of SFN streams (Fig. 2; pages 1-2, 4, 6).
The closest prior art of record, “Digital Video Broadcasting (DVB); Modular Interface (T2-MI) for a second generation digital terrestrial television broadcating (DVB-T2)”, TECHNICAL SPECIFICATION, ETSI TS 102 773 vl.2.1., discloses DVB-T2 timestamp T2-MI packets with a packet_type of 20₁₆ shall carry the DVB-T2 timestamp, used to synchronize the output of DVB-T2 modulators. Two mechanisms are defined; absolute and relative (page 18).   
The prior art or record does not teach or suggest, individually or in combination of the limitation “the feeds comprise payload packets being referenced by a common One Pulse Per Second, 1 PPS, reference, and where the feeds are input to at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 13, 2021